Order entered September 17, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-19-00785-CR

                                 CESAR NAVARRO, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 283rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F18-40858-T

                                             ORDER
       The record was due July 26, 2019. When it was not filed, we notified court reporter

Vearneas Faggett by postcard dated July 30, 2019 that it was past due and directed her to file the

reporter’s record by August 29, 2019. To date, the record has not been filed and we have had no

communication with Ms. Faggett.

       We ORDER the complete reporter’s record filed BY OCTOBER 4, 2019. We caution

Ms. Faggett that the failure to file the reporter’s record by that date will result in the Court taking

whatever remedies it has available to ensure that the appeal proceeds in a timely fashion, which

may include ordering that she not sit until the complete reporter’s record is filed.
       We DIRECT the Clerk to send copies of this order to the Honorable Lela Mays,

Presiding Judge, 283rd Judicial District Court; Vearneas Faggett, official court reporter, 283rd

Judicial District Court; and to counsel for all parties.




                                                       /s/   ROBERT D. BURNS, III
                                                             CHIEF JUSTICE